UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1995


DOUGLAS STAUFFER BELL; NANCY CLARK BELL,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 001973-10L)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Stauffer Bell, Nancy Clark Bell, Appellants Pro Se. Kathleen E. Lyon, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Douglas Stauffer Bell and Nancy Clark Bell seek to appeal the tax court’s order

dismissing in part, and remanding in part to the Internal Revenue Service Office of

Appeals, their petition in the underlying collection due process proceeding. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order the Bells seek

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we grant the Commissioner’s motion to dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2